Citation Nr: 1504253	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  12-20 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for tinea cruris of the inguinal area and underarms.


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to September 1973.
This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, which granted service connection and assigned a 10 percent disability rating for tinea cruris of the inguinal area and underarms, effective February 1, 2010.  

In November 2014, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge (VLJ).  At the hearing, the Veteran testified that he wished to represent himself for purposes of the hearing but did not wish to revoke the power of attorney with his service representative.  A transcript of the hearing has been associated with the claims file.  

The Veteran, through his representative, submitted a November 2011 statement that indicated exposure to contaminated water during his military service and caused an autoimmune disability.  Additionally, the Veteran's contentions and the medical evidence of record raises the issue of entitlement to a skin disorder, other than tinea cruris, to include inverse psoriasis, and eczema.  As these matters have not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.


FINDING OF FACT

Tinea cruris of the inguinal area and underarms is manifested by recurring itchy rashes covering less than 20 percent of the entire body, with no treatment consisting of systemic therapy.


CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for tinea cruris have not been met. 
38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7806 and 7813 (2014).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.129(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that claimant is expected to provide.  

Here, the Veteran's claim for a higher initial rating is a "downstream" issue in that it arose from an initial grant of service connection.  Prior to the May 2010 rating decision, the RO issued a letter in February 2010 that advised the Veteran of the evidence necessary to substantiate his claim for service connection and of his and VA's respective obligations with regard to obtaining evidence.

Importantly, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated.  It has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473,490-491 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

With respect to VA's duty to assist, the Veteran's service treatment records (STRs), post-service treatment records, and examinations in furtherance of his claim have been obtained.  Accordingly, the Board finds that the Veteran has not identified any additional pertinent medical records that have not been obtained and associated with the claims file, to the extent available.  38 C.F.R. § 3.159(c)(1)-(3).

VA examinations were obtained in April 2010 and July 2011.  See 38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations obtained here are sufficient, as they considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated, as well as the information necessary to apply the appropriate rating criteria.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2012); Schafrath v. Derwinski, 1 Vet. App. 589 (1991). When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified. Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Veteran has been assigned a 10 percent disability rating throughout the appeal period.  As will be explained below, the Board finds that a staged rating is not warranted. 

The criteria for rating scars under Diagnostic Codes 7800-7805 were amended effective October 23, 2008, and apply to all claims received by VA on or after October 23, 2008.  As to claims filed before October 23, 2008, on January 20, 2012, 38 C.F.R. § 4.118 was revised to clarify that a veteran whose scars were rated by VA under Diagnostic Codes 7800-7805 in effect prior to October 23, 2008, may request review under the revised Diagnostic Codes.  77 Fed. Reg. 2909 (January 20, 2012).  In this case, the Veteran's claim was received after October 23, 2008.  Thus, his service-connected tinea cruris is rated under the revised criteria.  

Tinea cruris (i.e., ringworm of the inguinal area (jock itch)) is rated as either disfigurement of the head, face, or neck under Diagnostic Code 7800; as scars under Diagnostic Codes 7801, 7802, 7803, 7804, or 7805; or as dermatitis under Diagnostic Code 7806, depending upon the predominant disability.  See 38 C.F.R. § 4.118, Diagnostic Code 7813.  The RO has rated the tinea cruris under Diagnostic Code 7806.  Under Diagnostic Code 7806, a noncompensable rating is warranted for a skin disorder that affects less than 5 percent of the entire body or less than 5 percent of the exposed areas, and there is no more than topical therapy required during the past 12-month period.  A 10 percent rating is warranted for a skin disorder that affects at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of the exposed areas, or that requires intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than 6 weeks during the past 12-month period.  A 30 percent rating is warranted for a skin disorder that affects 20 to 40 percent of the entire body or 20 to 40 percent of the exposed areas, or that requires systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of 6 weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is warranted for a skin disorder that affects more than 40 percent of the entire body or more than 40 percent of the exposed areas, or that requires constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.

Diagnostic Codes 7801- 7805 are not applicable as the service-connected tinea cruris is not related to the disfigurement of the head, face, or neck.  Under Diagnostic Code 7801 scars, other than on the head, face, or neck, that are deep or that cause limited motion, are rated 10 percent in area or areas exceeding 6 square inches (39 sq. cm.), 20 percent in area exceeding 12 square inches (77 sq. cm.), 30 percent in an area exceeding 72 square inches (465 sq. cm.), and 40 percent in an area exceeding 144 square inches (929 sq. cm.).  Note (1) provides that scars in widely separated areas will be rated separately and combined in accordance with 38 C.F.R. § 4.25.  Under Diagnostic Code 7802, scars other than on the head, face, or neck, that are superficial and do not cause limited motion are rated 10 percent in area or areas of 144 squares inches (929 sq. cm.) or greater.  Note (1) provides that scars in widely separated areas will be rated separately and combined in accordance with 38 C.F.R. § 4.25.  Under Diagnostic Code 7803 scars which are superficial and unstable are rated 10 percent.  Note (1) provides that an unstable scar is where there is frequent loss of covering of skin over the scar.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  Under Diagnostic Code 7804 scars which are superficial and painful on examination are rated 10 percent. Note (1) provides that a superficial scar is one not associated with underlying soft tissue damage.  Under Diagnostic Code 7805 other scars are rated on limitation of function of affected part.

Here, the Veteran seeks an initial disability rating in excess of 10 percent for his service-connected tinea cruris.  

The evidence shows service treatment records, dated in June 1972 and in October 1972, that document the Veteran's treatment plan for tinea cruris on his feet and thighs.  

A March 2010 private treatment record reveals a diagnosis of inverse psoriasis.  The private physician indicated that the Veteran's skin condition "appears more consistent with an eczematous dermatitis, but psoriasis would remain in the differential. "  See private treatment record dated March 2010.  The private physician prescribed protopic ointment for the Veteran's inverse psoriasis.  

The Veteran was afforded a VA examination in April 2010, to address his tinea cruris.  The Veteran reported complaints of itching and redness.  The Veteran was diagnosed with tinea cruris of the inguinal area and underarms.  The examiner stated that greater than 5 percent but less than 20 percent of the Veteran's body was affected by tinea cruris.  The VA examiner, specifically, noted that the Veteran's treatment plan did not include corticosteroid or an immunosuppressive.  The Veteran was prescribed medications, such as topical creams and lamasil pills to treat his tinea cruris.  

VA treatment records reveal that the Veteran has been treated for dermatitis of the groin, underarms, and perianal area.  See e.g., VA treatment records dated June 2010.  His treatment plan includes medications such as antifungal, low potency cortisone, cornybacterium, and bather creams.

In May 2011, the Veteran submitted a statement, through his representative, indicating that he seeks entitlement to service connection for systemic candida. Thereafter, in August 2011, the Veteran clarified that he is seeking a claim of entitlement to an initial disability, in excess of 10 percent for tinea cruris.  The Veteran also stated that he has been diagnosed with systemic candida and has spread throughout his body.  See VA form 21-0820 (report of general information) dated June 2011. 

In July 2011, the Veteran submitted a statement that he had severe "jock, anal, and underarm rash" since service.  See Veteran's statement dated July 2011.  He has been treated with steroid creams.  He stated that his tinea cruris and eczema have worsened, due to his systemic candida.  Id.

At a July 2011 VA examination, the Veteran reported that his skin condition has been treated with steroid creams, topical creams, and corticosteroid.  He also reported that he has chronic itching, inflammation, and discomfort when walking, due to the rash in his groin.  The July 2011 VA examination report shows a diagnosis of tinea cruris of the inguinal area and underarms.  The VA examiner stated that the fungal infection, tinea cruris, affects more than five percent but less than 20 percent of the Veteran's body.  The VA examiner noted that the Veteran's condition has remained unchanged since the last VA examination in April 2010.  However, the VA examiner expressed that the Veteran's case is unusual and that he may be developing an autoimmune condition.  The examiner also noted that the Veteran has a separate unrelated rash.  A biopsy of the unrelated rash revealed extensive eczema of the arms, legs, and ears.   Moreover, the separate unrelated rash is not of a fungal origin and "is not part of [the Veteran's] service-connected condition at this time."  See VA examination report dated July 2011.  

A September 2014 private biopsy report, of the Veteran's left thigh, shows a diagnosis of dermatitis with eosinophils.  The private medical doctor indicated that the Veteran could have a diagnosis of inverse psoriasis or eczematous process including allergic contact dermatitis.  The Veteran was prescribed protopic ointment for his inverse psoriasis.  

A December 2014 progress note documents that the Veteran has been seeking treatment for an itchy rash in his groin and underarm for the past four years.  Further, that the Veteran has been treated with desonide cream.  Thereafter, a biopsy of the Veteran's left thigh revealed a diagnosis of dermatitis with rare eosinophils. 

Tinea cruris has been rated analogous to dermatitis under Diagnostic Code 7806.  There has been no evidence that the Veteran's condition should be evaluated under the Codes for scars (7801-7805), as he is not shown that his skin condition affects the head, face or neck.  

Based on the evidence of record, the Board finds that the tinea cruris disability does not more nearly approximate the criteria for a rating higher than 10 percent under Diagnostic Code 7806, as it has not been shown that the Veteran meets the criteria for the next higher rating, a 30 percent, which requires that 20 to 40 percent of the entire body or 20 to 40 percent of the exposed areas are affected or requires systemic therapy for a total of six weeks or more during a twelve month period. 

Throughout the appeal period, the body surface area affected by the tinea cruris ranged from 5 percent to less than 20 percent.  See, e.g., VA examination report dated July 2011.  Moreover, the Veteran has not been required to use constant or near constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past twelve month period.  See, e.g., VA examination report dated May 2010.

The Veteran has submitted his own statements to support his claim of an increased disability rating.  To this end, the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., itching, dry skin, repeated skin eruptions, etcetera.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Federal Circuit has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.  The Veteran contends that his tinea cruris was misdiagnosed and that he has been suffering from eczema since service.  See Board's hearing transcript dated November 2014.  He also testified that his treatment plan includes an immunosuppressant and his skin condition has spread to other areas of his skin that are not included in his disability rating.  

The Board notes that an opinion as to whether there is a misdiagnosis is complex medical question.  The Veteran has not shown that he is qualified through education, training, or experience to offer medical diagnoses on complex medical conditions.  Accordingly, he is not competent to offer an opinion on a complex medical matter, and his opinion in this regard is of no probative value.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

Although the Veteran is competent to provide his complaints and observations concerning his fungal infection, the Board must still weigh his lay statements against the medical evidence of record.  See Layno v. Brown, 6 Vet. App. 465 1994.  
The Board observes that the Veteran's contentions in support of an increased disability rating are contradicted by the findings of the April 2010 and July 2011 VA examiners who specifically considered the Veteran's lay assertions and any such inferences contained in the record in rendering the negative opinion.  Specifically, the Veteran testified that his treatment plan includes an immunosuppressant (protopic).  See Board's hearing transcript dated November 2014.  The medical evidence of record shows that protopic was prescribed to treat his non-service connected inverse psoriasis condition.  See, e.g., private treatment record dated March 2010.  Additionally, the Veteran reported to a VA examiner in July 2011 that he was treated with corticosteroid.  However, the medical evidence reveals that the Veteran's treatment plan, for his service-connected tinea cruris, consists of topical creams and not systemic therapy such as corticosteroids or other immunosuppressive drugs.  See e.g., VA examination report dated May 2010.   

Therefore, the Veteran's statements are outweighed by the more probative medical evidence which was based on the VA examinations and as sufficient information was provided for the Board to render an informed decision.  This evidence reflects symptoms of the infection and that it affect more than five percent and less than 20 percent of the total body and treatment consisting of topical and steroid creams.  The overall evidence does not support a disability rating in excess of 10 percent in consideration of the dermatitis diagnostic criteria.

Accordingly, the criteria for a rating higher than 10 percent has not been demonstrated throughout the period considered in this appeal, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

III.  Additional Considerations

The Board has also considered whether the Veteran is entitled to an extraschedular evaluation for the disability discussed above.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected tinea cruris of the inguinal area and underarms is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology; as discussed above. 

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran required frequent hospitalizations for his tinea cruris disability.  Additionally, there was not shown to be evidence of marked interference with employment solely due to this one disability.  Moreover, there is no evidence in the medical records of an exceptional or unusual clinical picture. 

In short, there is nothing in the record to indicate that the service-connected disability on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) (2014) is not warranted.  


ORDER

Entitlement to an initial disability rating in excess of 10 percent for tinea cruris of the inguinal area and underarms is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


